Exhibit 10.1

 



[vs.gif]

 

June 26, 2014

 

 

Gary Siegel

 

 

 

RE:      EMPLOYMENT OFFER

 

Dear Gary:

 

 

It is my pleasure to offer you the position of Vice President, Finance at
Vision-Sciences, Inc. (the “Company”). This offer letter and the employment
terms attached as Exhibit A, contains the terms of our employment offer to you.

 

 

1.

Start Date. Your start date for employment with the Company (the “Start Date”)
will be on June 26, 2014.

 

 

2.

Responsibilities; Reporting. In your position you will be responsible for the
management of the Company’s financial operations and accounting, SEC reporting,
insurance matters, and working with our audit committee and senior management
with respect to all of the Company’s financial affairs. You will be named as our
Principal Accounting Officer and Principal Financial Officer. You will also
perform such other duties and responsibilities that are commensurate with your
position and as are from time to time assigned to you. You will report to the
CEO. You will perform your duties at the Company's headquarters, located in
Orangeburg, New York.

 

 

3.

Base Salary. You will receive an annualized base salary of $175,000 (“Base
Salary”), subject to applicable withholding, which will be paid in accordance
with the Company’s payroll practices. Future adjustments will be based upon the
results of your annual performance review and are subject to the Board’s
discretion.

 

 

4.

Long-Term Incentive. You will be granted 100,000 options to purchase Company
Common Stock (“Options”), which will be subject to the approval of the
compensation committee of the Board of Directors of the Company (the “Board”).
These options will vest over four years, starting on the first anniversary of
your Start Date. The exercise price will be the closing price of the Company’s
Common Stock on the day before your Start Date. The Options will be subject to
the terms of VSI’s 2007 Stock Incentive Plan and a separate individual stock
option agreement that will be provided to you.

 

 

5.

Benefits. You will be entitled to participate in the Company’s standard benefits
package, which may be changed from time to time, currently including insurance
for medical, dental, life, short-term disability, long-term disability and the
Company’s 401K plan.

 

 

6.

PTO. You will be eligible for Paid Time Off and all major United States
holidays, consistent with Company policies.

  

40 Ramland Road South ● Orangeburg, NY 10962

Tel: (845) 365-0600 ● Fax: (845) 365-0620 ● www.visionsciences.com

 

--------------------------------------------------------------------------------

 

 [vs.gif]

 

7.

Expenses and Travel. The Company will reimburse you for all reasonable travel
and lodging expenses actually incurred or paid by you in performance of your
services, on a monthly basis, consistent with the Company’s policy.

 

 

8.

Reviews. The Company will perform annual performance reviews. Base Salary
increases and bonus awards are reviewed and decided on an annual basis by the
compensation committee of the Board.

 

You understand that you are employed “at will.” You have the right to resign
from employment with the Company at any time you desire. The Company similarly
has the right to terminate your employment at any time it desires to do so, as
more particularly described on Exhibit A.

 

This offer letter together with Exhibit A, the terms of which are incorporated
into this Agreement, shall be governed by and construed in accordance with the
internal laws of the State of New York.

 

If these terms are acceptable to you, please initial each page of this letter
and Exhibit A, and sign below and on the last page of Exhibit A. This Agreement
and your appointment is subject to the completion of a background check, and the
approval of the Company’s board of directors and its audit and compensation
committees. Once signed by us, it will be a binding agreement. This Agreement
will not be effective until signed by both parties. This offer will expire seven
(7) days from the date first written above.

 

Vision-Sciences, Inc. represents a special opportunity for professional growth,
reward and personal satisfaction, and we believe that you can make an important
contribution. We look forward to you joining us. If you have any questions,
please do not hesitate to contact me.

 

 

Sincerely,

 

 

 

 

 

 

 

Vision-Sciences, Inc.

 

 

 

 

 

By:                                                     

 

Name:     Howard Zauberman

 

Title:     President and Chief Executive Officer

 

 

 

 

 

 

By:                                                      

            Name:  Gary Siegel

 

40 Ramland Road South ● Orangeburg, NY 10962

Tel: (845) 365-0600 ● Fax: (845) 365-0620 ● www.visionsciences.com

 

--------------------------------------------------------------------------------

 

 [vs.gif]

 

EXHIBIT A

 

EMPLOYMENT TERMS

 

These Employment Terms and the offer letter (the “Offer Letter”) to which it is
attached (together, the “Agreement”) is made as of the Start Date between
Vision-Sciences, Inc., a Delaware corporation having an office 40 Ramland Road,
Orangeburg New York 10962 (the “Company”) and the employee identified on the
signature page of this Agreement (“You”).

 

Unless defined herein, all capitalized terms shall have the meaning defined in
the Offer Letter. You and the Company agree as follows:

 

 

1.

PROTECTION OF COMPANY INFORMATION; INVENTIONS; REMEDIES

 

 

a.

Trade Secrets and Confidential Information. During the term of this Agreement,
you may have access to trade secrets and other confidential or proprietary
information about the Company and its customers, partners, agents, contractors,
licensers and vendors, whether or not labeled as such, including Company
information acquired or developed in the course of the Company’s operations.

 

 

i.

The term “Trade Secret” means information, including a formula, pattern,
compilation, program, device, method, technique, equipment, or process,
developed or acquired by the Company in the course of the Company’s operations,
that: (1) derives independent economic value, actual or potential, from not
being generally known to the public or to other persons who can obtain economic
value from its disclosure or use; and (2) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

 

ii.

The term “Confidential Information” means information and data not generally
known outside the Company concerning the Company or its business, and the
Company’s business and technical information including computer technology and
programs; pricing, accounting, selling, marketing, costs, profits, sales,
product, personnel, research and development data; processes; techniques; know
how; customer lists; accounts and contracts; financial and marketing data and
plans; business plans; samples; models; illustrations; information regarding the
abilities and expertise of the Company’s consultants; information relating to
customers and customer preferences; and information customers or other third
parties entrusted to the Company. Materials such as customer, price and supplier
lists; reports; or computer programs may contain such information or may
constitute unwritten information, techniques, processes practices or knowledge.

 

 

iii.

Trade Secrets and Confidential Information (collectively “Proprietary
Information”) collectively include hardware and software in various states of
development, specifications and layouts, techniques, models, processes,
procedures, know how, internal operating manuals, marketing techniques and data,
prospect and customer lists, marketing data and strategy, cost and pricing data,
budgets, forecasts, business plans, and any other information concerning the
Company’s business and/or products that is not publicly available.

  

 

40 Ramland Road South ● Orangeburg, NY 10962

Tel: (845) 365-0600 ● Fax: (845) 365-0620 ● www.visionsciences.com 

--------------------------------------------------------------------------------

 

 [vs.gif]

 

b.

Treatment of Information. Disclosure of any Proprietary Information may damage
the Company’s business and during and after the term of this Agreement, you will
safeguard such Proprietary Information and will not use or disclose any
Proprietary Information in any manner, except in performing employment services
or as the law requires. Upon termination of this Agreement, you will promptly
return to the Company any documents and materials that you possess that contain
or relate, in any manner, to any Proprietary Information. You understand that
your obligations pertaining to Proprietary Information shall remain in effect in
perpetuity or until the Company has released it into the public domain, in which
case your obligations hereunder shall cease with respect to only such
information so released.

 

 

c.

Information of Others. You will not disclose to the Company, use in its
business, or cause it to use, any information or material that is confidential
or proprietary to others.

 

 

d.

New Inventions and Creations.

 

 

i.

Disclosure and Assignment. You shall disclose promptly and fully to the Company
all inventions, discoveries, improvements, concepts or ideas, whether or not
patentable, conceived or made by you, whether alone or with others, during the
term of this Agreement and related in the sole judgment of Company to the
products, business or activities of the Company (“Work”), and you hereby assign
and will assign all of such interests therein to the Company or its nominee. All
copyrightable works created by you or under your direction in connection with
the Company’s business are “works made for hire” within the meaning of the
copyright laws of the United States and any similar laws of other jurisdictions,
and shall be the sole and complete property of the Company and any and all
copyrights to such works shall belong to the Company. To the extent any Work is
not deemed to be a “work made for hire” for the Company, you hereby assign all
proprietary rights to such Work, including to patent rights, trade secrets,
reproduction rights, adaptation rights, distribution rights, public display
rights and copyrights, in such Work to the Company and any results or proceeds
thereof, in perpetuity throughout the universe in all languages and formats, and
in any and all media, whether now known or hereafter devised, without further
compensation. New rights to the Work may come into being and/or be recognized in
the future, under the law and/or in equity (the “New Exploitation Rights”), and
you intend to and do hereby grant and convey to the Company any and all such New
Exploitation Rights in and to the Work and any other results or proceeds
thereof. You agree to execute any documents and do any other acts consistent
herewith as may be reasonably required by the Company or its assignees or
licensees to further evidence or effectuate the Company’s rights as set forth in
this Section or as may be necessary, useful or convenient for the purposes of
securing to the Company or the Company’s nominees any patent, trademark or
copyright protections throughout the universe to any or all of the Work.

  

 

40 Ramland Road South ● Orangeburg, NY 10962

Tel: (845) 365-0600 ● Fax: (845) 365-0620 ● www.visionsciences.com 

--------------------------------------------------------------------------------

 

 [vs.gif]

 

ii.

Appointment. You hereby appoint the Company as your attorney-in-fact (which
appointment is irrevocable and coupled with an interest), with full power of
substitution and delegation, to execute any and all documents needed to secure
to the Company or the Company’s nominees any patent, trademark or copyright
protections throughout the universe to any or all of the Work (“Signing”) and do
any and all such other acts consistent with this Agreement that you fail to do
promptly after request to effectuate the Signing. The obligations set forth in
this Subsection ii. shall continue beyond the term of this Agreement with
respect to any Work, including any inventions, discoveries, improvements,
concepts or ideas, whether or not patentable, or copyrightable works, the
Employee has conceived or made, whether alone or with others, during the term of
this Agreement, and shall bind its assigns, executors, administrators and other
legal representatives.

 

 

iii.

No Designation. The Company and its licensees are not required to designate you
as author of any design, computer program or related documentation, or other
work of authorship, assigned hereunder when distributed publicly or otherwise.
You hereby waive and release, to the extent permitted by law, all rights to the
foregoing.

 

 

e.

Prior Inventions. You represent to the Company that there exist no prior
inventions (“Prior Invention(s)”) including any unpatented inventions,
improvements or developments, whether patentable or unpatentable, which you made
or conceived prior to your retention by the Company and for which you claim or
may wish to claim ownership now or in the future. As used herein, the term
“Prior Inventions” does not include any matter which would constitute
Proprietary Information of any person other than you, arising out of your prior
employment or consulting relationships or out of any of your other engagements
or commitments.

 

 

f.

Covenant Not To Compete. During the term of this Agreement and for a period of
twelve (12) months after its termination by either party, you will not, directly
or indirectly be employed by or own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or be
connected in any manner with, any business (whether in corporate,
proprietorship, or partnership form) which competes with the business of the
Company. By way of example only, a business designing, manufacturing,
distributing, or selling endoscopes, borescopes, or any equipment or materials
used in connection with endoscopes or borescopes is an example of a company that
directly competes with the business of the Company.

 

 

g.

No Solicitation of Employees or Consultants. For a period of eighteen months (18
) months after termination of this Agreement, you will not, without the prior
written consent of the Company, directly or indirectly, solicit or attempt to
solicit for employment any person the Company employs, either on a full time,
part time or consulting basis.

 

 

h.

No Solicitation of Clients or Suppliers. For a period of two (2) years after the
expiration or earlier termination of this Agreement for any reason, you will
not, directly or indirectly, solicit or attempt to solicit any person or entity
which is a customer, client or supplier of the Company, or proposed customer,
client or supplier of the Company on the date of termination, with respect to
products or services competitive with those the Company offers or proposes to
offer on the date this Agreement terminates.

 

 

40 Ramland Road South ● Orangeburg, NY 10962

Tel: (845) 365-0600 ● Fax: (845) 365-0620 ● www.visionsciences.com 

--------------------------------------------------------------------------------

 

 [vs.gif]

 

i.

Nondisparagement. Neither the Company nor you shall directly or indirectly, in
any communications with any reporter, author, producer or any similar person or
entity, the press or other media, or any customer, client or supplier of the
Company, or any future business associate or employer of yours, or person or
entity seeking references, criticize, ridicule or make any statement which is
negative, disparages or is derogatory of either party, or any of the Company’s
directors or senior officers

 

 

j.

Remedies. The parties recognize that irreparable injury, which monetary damages
could not fully compensate, will result if a party breaches the covenants
contained in this Agreement. Accordingly, the parties agree that, as a remedy
for a breach of those covenants, the party claiming injury shall be entitled, in
addition to other legal and equitable damages and remedies, to temporary and
permanent injunctive relief to restrain the breaching party and all other
persons, firms or entities acting for or with the breaching party, from any
violations of this Agreement. In any action to enforce the provisions of any
Section or party of this Agreement, the prevailing party, in addition to any
other remedy, shall be entitled to recover reasonable attorney’s fees and all
other reasonable costs associated with any such action both on the trial and
appellate level and in any creditor’s proceedings. If a court of competent
jurisdiction determines by final non-appealable judgment that the scope, time
period, or geographical limitations of any of the restrictive covenants
specifically set forth in this Agreement are too broad to be capable of
enforcement, the court is authorized, and the parties stipulate that it shall
modify said restrictive covenants and enforce such provisions as to scope, time,
and geographical areas as the court deems equitable, just and appropriate
considering the intent of the parties.

 

2.     ADDITIONAL TERMS.     

 

 

a.

Exclusive Basis.     Your employment with the Company is on an exclusive and
full-time basis, and while employed by the Company you may not engage in any
other business activity that conflicts with your duties and obligations
(including your commitment of full-time employment) to the Company. Nothing
contained in this Agreement shall be deemed to prohibit you from continuing to
sit on the boards or committees of professional organizations or associations or
participating in professional development activities, or from speaking to
professional organizations or committees, so long as such activities would not
otherwise violate Section 1 of this Agreement or interfere with your ability to
perform your duties.

 

 

b.

Equipment.      Any computer or other equipment, including portable electronic
devices, the Company provides to you is the sole property of the Company, and
you must return it to the Company upon request or upon termination of this
Agreement for any reason. All use of such equipment shall be subject to the
terms of the Company’s policies then in effect.

 

 

c.

Data.     All documents, data, recordings, or other property, whether tangible
or intangible, including all information stored in electronic form, obtained or
prepared by or for you and utilized by you (other than materials, including
lists of business contacts you have brought with you) in the course of your
employment with the Company are and shall remain the exclusive property of the
Company and shall remain in the Company’s exclusive possession at the conclusion
of your employment.

  

 

40 Ramland Road South ● Orangeburg, NY 10962

Tel: (845) 365-0600 ● Fax: (845) 365-0620 ● www.visionsciences.com 

--------------------------------------------------------------------------------

 

 [vs.gif]

 

d.

No Conflict.     You represent and warrant to the Company that the execution and
performance of this Agreement does not and will not conflict with, breach,
violate or cause a default under any contract, agreement, instrument, order,
judgment or decree to which you are a party or which you are bound and you are
not a party to or have not been released from any conflicting consulting
agreement, employment agreement, noncompete agreement or confidentiality
agreement with any other person or entity. You hereby agree to indemnify and
hold harmless the Company for any damages, liabilities or costs incurred arising
out of a breach of the representation set forth in this subparagraph d.

 

 

3.

EFFECTS OF TERMINATION. You understand that you are employed “at will.” You have
the right to resign from employment with the Company at any time you desire. The
Company similarly has the right to terminate your employment at any time it
desires to do so.

 

4.

MISCELLANEOUS.

 

 

a.

Waivers. Waiver of a breach of any provision of this Agreement by a party shall
not operate or be construed as a waiver of any subsequent breach. Any delay in
asserting any of remedies hereunder shall not be construed as a waiver.

 

 

b.

Successors and Assigns. The rights and obligations of the parties under this
Agreement shall continue in effect to the benefit of and shall bind the
successors and assigns of the parties.

 

 

c.

Severability. Each covenant set forth above is an independent and separate
covenant. If the provisions of any of the covenants set forth above should ever
be judicially determined to exceed the time or geographic limitations permitted
by applicable law, you agree that such provisions shall be reformed to set forth
the maximum limitations permitted. The invalidity of any provision or any
covenant will not affect the validity or enforceability of any other provision
or covenant.

 

 

d.

Law; Jurisdiction; Venue. This Agreement has been made and will be at least
partly performed in the State of New York and the laws of the State of New York
shall govern without regards to its conflicts of laws provisions. Each of the
parties hereto submits to the exclusive jurisdiction and venue of any competent
court located in the County of Rockland, State of New York.

 

 

e.

Entire Agreement; Amendment. This Agreement, which includes the Offer Letter,
supersedes any and all prior understandings or agreements with respect to the
subject matter herein. Only a writing signed by the parties may amend this
Agreement.

 

 

f.

Assignment and Nondelegation. The Company may assign this Agreement to any
business, enterprise, person, firm, corporation, partnership, association or
other entity acquiring (by purchase, merger, share exchange, or otherwise),
directly or indirectly, any business or product or the assets of the Company
without the Employee’s prior consent. You may not delegate the performance of
your duties under this Agreement. You may, the extent permitted by applicable
law, and the terms of the Company’s incentive programs, assign any financial
benefit due to you to any person or entity upon written notice to the Company.

  

40 Ramland Road South ● Orangeburg, NY 10962

Tel: (845) 365-0600 ● Fax: (845) 365-0620 ● www.visionsciences.com

 

--------------------------------------------------------------------------------

 

 [vs.gif]

 

g.

Interpretation. The descriptive headings used in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision of this Agreement. Each party has had the opportunity to have
legal counsel review this Agreement. Any principle of construction or rule of
law that provides that an agreement shall be construed against the drafter of
the agreement in the event of any inconsistency or ambiguity in such agreement
shall not apply to this Agreement. The definitions of the terms in this
Agreement shall apply equally to the singular and plural forms of the defined
terms. The phrase “without limitation” shall be implied to follow the words
“include,” “includes” and “including”. Unless the context requires otherwise,
references to sections and paragraphs shall be construed to refer to sections
and paragraphs of this Agreement.

 

 

h.

Notices. All notices or other communications which are required or permitted
pursuant to this Agreement shall be in writing and sufficient if delivered
personally or by telecopier (with a confirmation copy sent by mail) or sent by
registered or certified mail, postage prepaid, to the Company at its address
first set forth above, and to You at the address written below.

 

 

i.

Indemnification and Insurance. The Company shall, to the fullest extent legally
permitted or authorized by the Company’s articles of incorporation, by-laws or
Board resolutions or by the laws of the State of Delaware, indemnify you against
any judgments, fines, penalties, settlement amounts and reasonable costs and
expenses actually incurred (including legal fees) if you are made a party, or
are threatened to be made a party, to any proceeding by reason of the fact that
you are or were an officer, employee, or agent of the Company. During the term
of your employment the Company shall keep in place a directors and officers
liability insurance policy (or policies) providing comprehensive coverage to you
to the same extent that Company provides such coverage for any other officer.

 

 

j.

Execution by Counterpart; Electronic Signatures. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one instrument. Any party may execute and
deliver this Agreement in a counterpart with electronic or facsimile signatures,
and such counterpart shall be deemed an original.

 

 

 

 

 

 

 

[Signature Page Follows]

 

 

 

40 Ramland Road South ● Orangeburg, NY 10962

Tel: (845) 365-0600 ● Fax: (845) 365-0620 ● www.visionsciences.com 

 

--------------------------------------------------------------------------------

 

 [vs.gif]

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

 

 

COMPANY

 

 

 

 

 

 

 

VISION-SCIENCES, INC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: ______________________

 

Name:     Howard Zauberman

 

Title:     Chief Executive Officer

 

 

 

 

 

 

 

Date Signed: ______________________

 

 

 

 

By: ______________________

Name:    Gary Siegel

 

 

 

Date Signed: ____________________

 

 

 

40 Ramland Road South ● Orangeburg, NY 10962

Tel: (845) 365-0600 ● Fax: (845) 365-0620 ● www.visionsciences.com